DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10902992. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same limitations, see below:
Instant Application:
Patent No. 10902992
1. A coil component comprising: a magnetic base body having a first surface, a second surface opposed to the first surface, a third surface connecting between the first surface and the second surface, and a fourth surface opposed to the third surface; a first external electrode including a first main electrode portion and a first flange portion, the first main electrode portion being provided on the 


2. The coil component of claim 1, wherein the insulator is positioned on a line segment connecting between any portion of the second flange portion of the second external electrode and any portion of the second coil pattern.
3. The coil component of claim 1, wherein the magnetic base body includes a core region disposed inside the coil conductor, and wherein the insulator is positioned so as not to overlap the core region as viewed from a direction along a coil axis, the coil axis intersecting the third surface and the fourth surface.
3. The coil component of claim 1, wherein the magnetic base body includes a core region disposed inside the coil conductor, and wherein the insulator is positioned so as not to overlap the core region as viewed from a direction along the coil axis.

4. The coil component of claim 1, wherein the magnetic base body includes a cover region disposed between the second conductor pattern and the fourth surface, and wherein a density of the soft magnetic metal particles contained in the cover region is higher in a region overlapping the insulator as viewed from a direction along the coil axis than in a remaining region.
5. The coil component of claim 1, wherein the insulator is optically distinguishable from the cover region.
5. The coil component of claim 1, wherein the insulator is optically distinguishable from the cover region.
6. The coil component of claim 5, wherein the insulator includes a marker portion positioned so as not to overlap with the second flange portion of the second electrode as viewed from a direction along a coil axis, the coil axis intersecting the third surface and the fourth surface.
6. The coil component of claim 5, wherein the insulator includes a marker portion positioned so as not to overlap with the second flange portion of the second electrode as viewed from a direction along the coil axis.

7. The coil component of claim 1, further comprising another insulator provided between the first flange portion of the first external electrode and the first coil pattern to cover a part of the third surface, wherein a distance between the first coil pattern and the first flange portion of the first external electrode is smaller than a distance between the first coil pattern and the first main electrode portion of the first external electrode.
8. The coil component of claim 7, wherein the other insulator is positioned on a line segment connecting between any portion of the first flange portion of the first external electrode and any portion of the first coil pattern.
8. The coil component of claim 7, wherein the other insulator is positioned on a line segment connecting between any portion of the first flange portion of the first external electrode and any portion of the first coil pattern.
9. The coil component of claim 7, wherein the magnetic base body includes a core region disposed inside the coil conductor; and wherein the other insulator is positioned so as not to overlap with the core region as viewed from the direction along a coil axis, the coil 

10. The coil component of claim 7, wherein the magnetic base body includes another cover region disposed between the first conductor pattern and the third surface, wherein the magnetic base body contains soft magnetic metal particles, and wherein a density of the soft magnetic metal particles contained in the other cover region is higher in a region overlapping the other insulator as viewed from the direction along a coil axis than in a remaining region, the coil axis intersecting the third surface and the fourth surface.
10. The coil component of claim 7, wherein the magnetic base body includes another cover region disposed between the first conductor pattern and the third surface, and wherein a density of the soft magnetic metal particles contained in the other cover region is higher in a region overlapping the other insulator as viewed from the direction along the coil axis than in a remaining region.
11. The coil component of claim 6, wherein the other insulator is optically distinguishable from the other cover region.
11. The coil component of claim 6, wherein the other insulator is optically distinguishable from the other cover region.
12. The coil component of claim 11, wherein the other insulator includes another marker portion positioned so as not to overlap with the first flange portion of the first electrode as viewed from the direction along the coil axis.
12. The coil component of claim 11, wherein the other insulator includes another marker portion positioned so as not to overlap with the first flange portion of the first electrode as viewed from the direction along the coil axis.

13. A circuit board comprising the coil component of claim 1.
14. An electronic device comprising the circuit board of claim 13.
14. An electronic device comprising the circuit board of claim 13.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishigaki et al. (Patent No. US 6,191,933) discloses a ceramic capacitor with internal
electrodes having a smaller distance between a flange portion and a second coil pattern.
Maruyama et al. (Pub. No. US 2014/0132385) discloses a multilayer chip inductor with a
magnetic base body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847